UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7416


JIMMY ALLEN ROBERTS,

                     Petitioner - Appellant,

              v.

ERIK A. HOOKS, Secretary of NCDPS, substituted for Barney Owens,

                     Respondent - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, Chief District Judge. (1:21-cv-00058-MR)


Submitted: February 24, 2022                                      Decided: March 1, 2022


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Jimmy Allen Roberts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jimmy Allen Roberts, a North Carolina prisoner, appeals the district court’s order

(a) directing Roberts to supplement his 28 U.S.C. § 2254 petition as to any potential

grounds for equitable tolling; and (b) denying Roberts’ request for preliminary injunctive

relief against the North Carolina Department of Public Safety as related to the alleged

deprivation of Roberts’ right of court access. We dismiss in part and affirm in part.

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and

certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). That portion of the order

directing Roberts to supplement his § 2254 petition is neither a final order, given that the

§ 2254 proceeding remains pending, nor is it immediately appealable as an interlocutory

or collateral order. Accordingly, we dismiss this appeal in part for lack of jurisdiction.

       We do, however, have jurisdiction to review the order as related to Roberts’ request

for preliminary injunctive relief. See 28 U.S.C. § 1292(a)(1). This court reviews the denial

of a preliminary injunction for abuse of discretion. Roe v. Dep’t of Def., 947 F.3d 207, 219

(4th Cir. 2020). In evaluating the district court’s decision, “we review factual findings for

clear error and assess legal conclusions de novo.” Fusaro v. Cogan, 930 F.3d 241, 248

(4th Cir. 2019). Upon review, we discern no error in the district court’s ruling that Roberts

failed to establish grounds for the injunctive relief he sought. We therefore affirm the

appealed-from order, in part, to the extent that it denied preliminary injunctive relief.

Roberts v. Hooks, No. 1:21-cv-00058-MR (W.D.N.C. Sept. 22, 2021).



                                              2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                DISMISSED IN PART,
                                                                AFFIRMED IN PART




                                          3